          Case 2:17-cr-00305-GEKP Document 61 Filed 05/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION

              v.

JASON DUNLAP                                              No.17-305


                                         ORDER


              AND NOW, this     6~ of May, 2020 upon consideration of Defendant's
Motion for Pretrial Release (Doc. No. 48), the Government's Response in Opposition to Motion

for Release (Doc. No.51), the defense supplemental reply and the Government's letter update of

May 7, 2020, it is hereby ORDERED that the Motion is DENIED.




                                                  G
                                                  UNITED STATES DISTRICT JUDGE
